Citation Nr: 1018122	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-35 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The Veteran had a hearing before the 
Board in December 2007 and the transcript is of record.

The case was brought before the Board in February 2008, at 
which time the claim for service connection for multiple 
sclerosis was reopened and that claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claims, to include 
affording him a VA examination. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal. 


FINDING OF FACT

Based on the evidence and resolving all reasonable doubt in 
favor of the Veteran, the Veteran's multiple sclerosis was 
incurred during his military service


CONCLUSION OF LAW

The Veteran's multiple sclerosis was incurred during his 
military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307. 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 
 
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The claim in this case is being granted as described 
below.  Accordingly, any defect with respect to this claim is 
not prejudicial.

Service Connection (Multiple Sclerosis)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for multiple sclerosis may be established based on 
a legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within seven years 
from the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  The Veteran claims he suffered with symptomatology 
of tingling and numbness related to multiple sclerosis (MS) 
while still on active duty.  The medical evidence, however, 
does not indicate a diagnosis until March 1979, nearly a 
decade after service, and, therefore, the presumption is 
inapplicable.

The Veteran, in the alternative, claims his multiple 
sclerosis may be related to Agent Orange exposure in Vietnam.  
The Veteran's personnel records confirm the Veteran spent one 
year in Vietnam during the Vietnam era and, therefore, 
exposure to Agent Orange may be presumed.  See 38 U.S.C.A. § 
1116(f) (West 2002) (A veteran is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service).  In this case, however, MS 
is not a presumptive condition associated with herbicide 
exposure under 38 C.F.R. § 3.309.  Accordingly, while the 
Veteran is presumed to have been exposed to herbicide 
exposure in Vietnam, MS is not presumptively associated with 
herbicide exposure.  Id.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board further notes, the Veteran's contention that MS is 
related to Agent Orange can still be granted on a direct 
basis if there is medical evidence linking the Veteran's MS 
to his presumed Agent Orange exposure.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (holding that the 38 
C.F.R. § 3.309 herbicide presumption regulation does not 
preclude a veteran from establishing direct service 
connection with proof of actual causation).

In this case, the Veteran indicates he suffered with some 
numbness in tingling of his extremities while in the 
military, but did not complain about these symptoms at that 
time.  Within one year of separation from service, however, 
the Veteran claims he saw his family doctor with complaints 
of numbness and tingling.  MS was not diagnosed at that time 
and the symptoms resolved until March 1979, when he was 
formally diagnosed with MS, over nine years after separation 
from the military.  The Veteran believes his MS began in the 
military although it was not diagnosed until years later.  In 
the alternative, he believes the onset of his MS is related 
to Agent Orange exposure in the military.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of multiple sclerosis or 
MS symptomatology.

After service, the RO could not locate or obtain records from 
the Veteran's family doctor whom he claimed to have seen in 
1970 within one year of separation from the military.  
Rather, the medical evidence indicates the Veteran was seen 
by a private physician, Dr. Roberts, in March 1979 
complaining of discomfort of the right leg for three to four 
months.  At that time, the Veteran did not indicate to Dr. 
Roberts any historical complaints of numbness and tingling.  
Rather, Dr. Roberts noted the Veteran was a runner and 
started to feel discomfort with running due to right leg 
numb-like sensations.  Tests at that time confirmed a 
diagnosis of MS.  

The Veteran does not dispute that March 1979 was the date of 
his initial diagnosis of MS.  Rather, he claims the symptoms 
began while on active duty and were overlooked until they 
worsened in March 1979.

Recent treatment records from his private neurologist, Dr. 
Almozlino, indicate the Veteran's complaints of symptoms of 
MS as early as 1970.  Other private and VA outpatient 
treatment records outline the Veteran's diagnosis and current 
treatment, but do not specifically comment on the likely 
etiology or incurrence of the Veteran's MS.  Again, the 
objective medical evidence does not indicate a diagnosis of 
MS prior to March 1979.

The Veteran was afforded a VA examination in June 2003 
confirming a diagnosis of MS, but not addressing the likely 
etiology of the condition.

Accordingly, the Veteran was provided a new VA examination in 
November 2009 to ascertain whether the Veteran's MS likely 
began while on active duty notwithstanding the 1979 diagnosis 
or whether the Veteran's MS likely is attributable to 
herbicide exposure.  The examiner opined that the Veteran's 
"MS more likely than not was symptomatic when he was on 
active duty."  The examiner further opined that the symptoms 
were likely mild at that time and would not warrant an 
infantryman seeking treatment for mild symptoms while on 
active duty.  The examiner further indicated, "given the 
spinal cord nature of his disease (based on his exam today), 
it is my opinion that...the symptoms started when he was on 
active duty.  Delayed diagnosis of spinal MS is common...." 

In rendering his opinion, the examiner noted he fully 
reviewed the claims folder, but at the same time noted he 
could not find the prior (June 2003) VA neurological 
examination nor could he find treatment records from the 
Veteran's private physicians.  Indeed, the examiner conceded 
he rendered his opinion without reviewing records from the 
Veteran's private physicians.  

As indicated above, the 1979 private medical records do not 
confirm the Veteran's current contention that his MS symptoms 
began while on active duty.  Indeed, the March 1979 private 
medical report indicates the Veteran's right leg numbness 
began three to four months prior, dating back to 1978.  Other 
private treatment records merely indicate the Veteran's 
symptoms began "in the 1970s."  

On the other hand, the Veteran contends he did observe 
numbness and tingling in the year 1970, but his family 
physician found nothing abnormal and the symptoms resolved at 
that time.  The Veteran is competent to testify as to 
symptoms he can readily observe.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).

Additionally, in accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is 
credible regardless of the lack of contemporaneous medical 
evidence.  The Veteran, however, is not competent to link his 
reported symptomatology to any current diagnosis because, 
again, the Veteran has not demonstrated he possesses the 
medical knowledge or training to provide a medical diagnosis 
or opinion.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

In this case, the November 2009 VA examiner considered the 
Veteran's medical history and reported continuity of 
symptomatology as well as current objective findings in 
rendering his favorable decision.  Although the examiner 
claimed to have reviewed the entire claims folder, it is 
clear he overlooked some key pieces of evidence in the claims 
folder in rendering his decision.

At the very least, the evidence is in equipoise.  That is, 
although the objective medical evidence does not confirm 
symptomatology or a diagnosis of MS prior to March 1979, the 
Veteran is competent to testify that his symptoms began in 
1970.  There also is an uncontested medical opinion linking 
the Veteran's current diagnosis of MS to his reported 
historical symptomatology.  The medical opinion is not based 
on a review of all the relevant medical evidence, as 
described above, but resolving all reasonable doubt in favor 
of the Veteran, the Board finds service connection for MS is 
warranted.



ORDER

Entitlement to service connection for multiple sclerosis is 
granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


